department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number info release date uil date ------------------ -------------------------------- --------------------------------- ------------------------ dear ----------- this letter responds to your request for general information about the application of self-dealing with respect to grants by private_foundations to intermediary organizations such as a public charity where the private_foundation has reason to believe that certain government officials will derive benefits from the grant you posit that the grant would be used by the intermediary organization to convene a conference including the payment of travel_expenses on matters of global concern attended by representatives from academia business journalism non-governmental organizations and governments at the private foundation’s conference center sec_4941 of the internal_revenue_code defines self-dealing to include any direct or indirect agreement by a private_foundation to make a payment to a government_official however sec_53_4941_d_-1 provides that the term indirect self-dealing shall not include a transaction engaged in with a government_official by an intermediary organization which is a recipient of a grant from a private_foundation and which is not controlled by such foundation within the meaning of subparagraph of this paragraph if the private_foundation does not earmark the use of the grant for any named government_official and there does not exist an agreement oral or written whereby the grantor foundation may cause the selection of the government_official by the intermediary organization a grant by a private_foundation is earmarked if such grant is made pursuant to an agreement either oral or written that the grant will be used by any named individual thus a grant by a private_foundation shall not constitute an indirect act of self-dealing even though suc h foundation had reason to believe that certain government officials would derive benefits from such grant so long as the intermediary organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation this principle is illustrated in sec_53_4941_d_-1 example as follows private_foundation y made a grant to m university an organization described in sec_170 for the purpose of conducting a seminar to study methods for improving the administration of the judicial system m is not controlled by y within the meaning of subparagraph of this paragraph in conducting the seminar m made payments to certain government officials by the nature of the grant y had reason to believe that government officials would be compensated for participation in the seminar m however had completely independent control_over the selection of such participants thus such grant by y shall not constitute an indirect act of self-dealing with respect to the government officials as described in sec_53_4941_d_-1 a grant by a private_foundation to a public charity that is not controlled by the private_foundation will not be an act of self-dealing even if the foundation has reason to believe that certain government officials will derive a benefit such as from the payment of travel_expenses and or from the use of the facility made available to the public charity by the private_foundation as long as the public charity exercises control in fact over the selection process and actually makes the selection of any government officials completely independently of the private_foundation we hope this information is helpful this letter ho wever is not a ruling and may not be relied on as such if you have any questions please contact ---------------- identification_number --------- at ----- --------- david l fish acting manager exempt_organizations technical guidance quality assurance sincerely
